Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al. (US 2015/0244995, hereinafter Sekiguchi) in view of Takasugi et al. (US 2009/0118575, hereinafter Takasugi).
Re claim 1, Sekiguchi discloses, an imaging method characterized by comprising: disposing [a projector] having a transmittance in a second wavelength band higher than a transmittance in a first wavelength band (9 and/or 91-93, par [0076]), between a light source and an object, the first wavelength band being a wavelength band correlating with a first filter having a first transmission wavelength characteristic among optical filters disposed in each of a plurality of pixels constituting an imaging element in an imaging device (par [0079]), and the second wavelength band being a wavelength band correlating with a second filter having a second transmission wavelength characteristic different from the first transmission wavelength 
Sekiguchi fails to explicitly disclose limitations which are disclosed by Takasugi as follows: disposing an intermediate filter (61) having a transmittance in a second wavelength band higher than a transmittance in a first wavelength band (fig 5), between a light source and an object (fig 4), the first wavelength band being a wavelength band correlating with a first filter having a first transmission wavelength characteristic among optical filters disposed in each of a plurality of pixels constituting an imaging element in an imaging device (pars [0097]-[0099]), and the second wavelength band being a wavelength band correlating with a second filter having a second transmission wavelength characteristic different from the first transmission wavelength characteristic (fig 5, pars [0097]-[0099]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine disposing an intermediate filter having a transmittance in a second wavelength band higher than a transmittance in a first wavelength band, between a light source and an object, the first wavelength band being a wavelength band correlating with a first filter having a first transmission wavelength characteristic among optical filters disposed in each of a plurality of pixels constituting an imaging element in an imaging device, and the second wavelength band being a wavelength band correlating with a second filter having a second transmission wavelength characteristic different from the first transmission wavelength characteristic of Takasugi with the method of Sekiguchi in order to provide a means for rapidly adjusting the output flash/light to suit different conditional needs.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi and Takasugi as applied to claim 1 above, and further in view of Finlayson et al. (US Patent No. 9,129,388, hereinafter Finlayson).
Re claim 2, the combination of Sekiguchi and Takasugi discloses the limitations of claim 1 including wherein: the first filter is one of an Red filter, a Green filter, and a Blue filter (Sekiguchi pars [0009]-[0011], [0080], fig 2, claim 1, Abstract); the second filter is one different from the first filter among the Red filter, the Green filter, and the Blue filter (Sekiguchi pars [0009]-[0011], [0080], fig 2, claim 1, Abstract). The combination of Sekiguchi and Takasugi fails to explicitly disclose limitations which are disclosed by Finlayson as follows: and when the composite image data is generated by the high dynamic range synthesis of the first layer image data and the second layer image data the image data is generated as grayscale image data (col 7 lines 1-25, claim 1). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine when the composite image data is generated by the high dynamic range synthesis of the first layer image data and the second layer image data, the image data is generated as grayscale image data of Finlayson with the method of Sekiguchi and Takasugi in order to provide a means for executing global tone-mapping operator quickly that is able to produce appealing output images.
Re claim 3, the combination of Sekiguchi, Takasugi, and Finlayson disclose the limitations of claim 2 including the first filter is the Green filter or the Blue filter; and the second filter is the Red filter (Sekiguchi pars [0009]-[0011], [0079], and [0097]-[0098], claim 1, Abstract). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi as applied to claim 1 above, and further in view of Okamoto et al. (US Patent No. 6,125,818, hereinafter Okamoto).
Re claim 4, the combination of Sekiguchi and Takasugi discloses the limitations of claim 1 but fails to explicitly disclose limitations which are disclosed by Okamoto as follows: wherein the object is fuel spray of an internal combustion engine (col 4 lines 6-12). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine wherein the object is fuel spray of an internal combustion engine of Okamoto with the method of Sekiguchi and Takasugi in order to ensure the fuel spray is directed towards the desired location.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696